DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

 	Claims 18-34 are pending in the application.
 					Election/Restrictions 	 Restriction to one of the following inventions is required under 35 U.S.C. 121: 	Group I.  (Claims 18-26 and 30-33) drawn to a urine drainage system comprising: (A) a uninary drainage bag comprising: (A1) first inlet; (A2) inlet valve; (A3) outlet; and (A4) outlet valve; and/or (B) a receptacle bag comprising: (B1) receptacle compartment; and (B2) connector with (B2a) second inlet, classified in A61F5/4405.  	Group II.  (Claims 27-29) drawn to a method of using a drainage system for urine collection, classified in A61F5/453.

	Group III.  (Claim 34) drawn to a wound drainage system comprising: (B) a receptacle bag comprising: (B1) receptacle compartment; and (B2) connector with (B2a) second inlet and (B2b) distal end defining (B2bi) a female funnel; and (C) a tube comprising: (C1) first tube end defining (C1a) male funnel; (C2) second tube end comprising (C2a) male luer lock, classified in A61M27/00.  
Inventions I and II; and III and II; are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product, where the drainage bag and receptacle bag of Groups I and III can be used in a materially different process, such as recovering fluid from an opening in a chemical containing container. 

 	Inventions III and I; and III and II; are directed to different product/device inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j).  	In the instant case, the inventions as claimed have:  		(1) a materially different function or effect, where Invention III is for treating wounds by collecting wound exudate directly from a wound; and Inventions I and II are for collecting urine by collecting urine from a catheter; 		(2) the inventions are mutually exclusive, e.g., where Invention III has a tube for connecting to a wound, and Inventions I-II do not; and which do have additional mutually exclusive elements and function, e.g., have a urine receptacle bag and a connector for connecting the urine receptacle bag to a urinary drainage bag; and  		(3) the inventions as claimed are not obvious variants, e.g., where Invention III has a tube for connecting to a wound, and Inventions I-II do not, and which do have additional non-obvious elements and function, e.g., have a urine receptacle bag and a connector for connecting the urine receptacle bag to a urinary drainage bag. 	Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and III are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed, because: 	 the (C) wound connecting tube the wound drain system of Group III is not required for the urine drain system of Group I, which already has a connector for the urinary drainage bag. The subcombination of Group III has utility in other combinations for use as a wound exudate collection system comprising the wound connecting tube.

	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

 	The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. See MPEP § 806.05(c)). 
	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above    	In the present case, the different inventions require searching in different classes and employing different search strategies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
 					Conclusion 	Any inquiry concerning this communication or earlier communications from the 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781